Determination of the respondent Police Commissioner dated October 18, 1988, which dismissed petitioner from his position as a police officer, is unanimously confirmed, the petition denied and the proceeding brought pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, New York County, Diane A. *416Lebedeff, J., entered May 9, 1989) is dismissed, without costs and without disbursements.
Based upon our review of the record, we find that substantial evidence exists to support the Commissioner’s determination that petitioner wrongfully ingested and possessed cocaine. First, reliable evidence established that petitioner’s urine samples tested positive for cocaine. The unrebutted evidence also established that petitioner consented to the December 10, 1987 urine test as a condition of his entering the Department’s alcohol treatment program. Therefore, it was unnecessary for respondent to prove that the drug-testing was predicated upon reasonable suspicion of petitioner’s drug use. Concur—Carro, J. P., Milonas, Ellerin, Kupferman and Rubin, JJ.